In an action, inter alia, to enjoin the defendants from breaching a noncompetition agreement, the plaintiffs appeal from an order of the Supreme Court, Queens County (Polizzi, J.), dated November 15, 2004, which denied their motion, among other things, for a preliminary injunction, enjoining the defendants from using any confidential information obtained from the plaintiffs.
Ordered that the order is affirmed, with costs.
The plaintiffs failed to demonstrate their entitlement to a preliminary injunction by showing a likelihood of success on the merits, the danger of irreparable harm, and a balance of the equities in their favor (see Aetna Ins. Co. v Capasso, 75 NY2d 860, 862 [1990]; Gagnon Bus Co., Inc. v Vallo Transp., Ltd., 13 AD3d 334, 335 [2004]; Pearlgreen Corp. v Yau Chi Chu, 8 AD3d 460, 461 [2004]; Milbrandt & Co. v Griffin, 1 AD3d 327 [2003]). Accordingly, the Supreme Court properly denied their motion. Schmidt, J.P., S. Miller, Mastro and Rivera, JJ., concur.